Case 1:19-cv-11003-IT Document 34-2 Filed 05/15/19 Page 1 of 2




                    Ex. B
       Enforcement Actions at or Near Courthouses (Mar. 19, 2014)
            Case 1:19-cv-11003-IT Document 34-2 Filed 05/15/19 Page 2 of 2



From: ERO Taskings
Sent: Wednesday, March 19, 2014 11:11 AM
Subject: Enforcement Actions at or Near Courthouses

This message is sent on behalf of Philip T. Miller, Assistant Director for Field Operations:

To:              Field Office Directors and Deputy Field Office Directors

Subject:         Enforcement Actions at or Near Courthouses

This message provides important guidance concerning ERO enforcement actions at
courthouses. Please ensure immediate distribution to all ERO officers within your AOR.

    •   Enforcement actions at or near courthouses will only be undertaken against Priority 1
        aliens, as described in ICE Policy Number 10072.1, Civil Immigration Enforcement:
        Priorities for the Apprehension, Detention, and Removal of Aliens (Mar. 2, 2011). These
        aliens include, but are not limited to:

            aliens engaged in or suspected of terrorism or espionage, or who otherwise pose a
             danger to national security;
            aliens convicted of crimes, with a particular emphasis on violent criminals, felons,
             and repeat offenders;
            aliens not younger than 16 years of age who participated in organized criminal gangs;
            aliens subject to outstanding criminal warrants; and
            aliens who otherwise pose a serious risk to public safety.

    •   Enforcement actions at or near courthouses will only take place against specific, targeted
        aliens, rather than individuals who may be “collaterally” present, such as family members
        or friends who may accompany the target alien to court appearances or functions.

    •   Enforcement actions at or near courthouses will, wherever practicable: (1) take place
        outside public areas of the courthouse; (2) be conducted in collaboration with court
        security staff; and (3) utilize the court building’s non-public entrances and exits.

Questions regarding this guidance may be directed to the Field Operations Staff Officer assigned
to your AOR.

NOTICE: This communication may contain privileged or otherwise confidential information. If you are not an
intended recipient or believe you have received this communication in error, please do not print, copy, retransmit,
disseminate, or otherwise use this information. Please inform the sender that you received this message in error
and delete the message from your system.
